Case: 20-1940    Document: 42    Page: 1    Filed: 10/04/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    IN RE: SURGISIL, L.L.P., PETER RAPHAEL,
                SCOTT HARRIS,
                    Appellants
              ______________________

                        2020-1940
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 29/491,550.
                   ______________________

                 Decided: October 4, 2021
                 ______________________

     ANGELA OLIVER, Haynes & Boone, LLP, Washington,
 DC, argued for appellants SurgiSil, L.L.P., Peter Raphael,
 Scott Harris. Also represented by JOHN RUSSELL EMERSON,
 ALAN N. HERDA, DEBRA JANECE MCCOMAS, VERA L.
 SUAREZ, Dallas, TX.

    MARY L. KELLY, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, argued for
 appellee Andrew Hirshfeld. Also represented by THOMAS
 W. KRAUSE, WILLIAM LAMARCA, AMY J. NELSON, FARHEENA
 YASMEEN RASHEED.
                ______________________

   Before MOORE, Chief Judge, NEWMAN and O’MALLEY,
                    Circuit Judges.
 MOORE, Chief Judge.
Case: 20-1940     Document: 42     Page: 2    Filed: 10/04/2021




 2                                       IN RE: SURGISIL, L.L.P.




     SurgiSil appeals a decision of the Patent Trial and Ap-
 peal Board affirming an examiner’s rejection of SurgiSil’s
 design patent application, No. 29/491,550. Because the
 Board erred in holding that the claimed design is not lim-
 ited to the particular article of manufacture identified in
 the claim, we reverse.
                               I
      The ’550 application claims an “ornamental design for
 a lip implant as shown and described.” J.A. 19. The appli-
 cation’s only figure is shown below:




 J.A. 20.
     The examiner rejected the sole claim of the ’550 appli-
 cation as anticipated by a Dick Blick catalog (Blick). J.A.
 82–84. Blick discloses an art tool called a stump. J.A. 182.
 Blick’s stump is made of “tightly spiral-wound, soft gray
 paper” and is used “for smoothing and blending large areas
 of pastel or charcoal.” Id. An image of Blick’s stump is
 shown below:




 Id.
      The Board affirmed, finding that the differences in
 shape between the claimed design and Blick are minor.
 J.A. 2–5. It rejected SurgiSil’s argument that Blick could
 not anticipate because it disclosed a “very different” article
 of manufacture than a lip implant. J.A. 5. The Board rea-
 soned that “it is appropriate to ignore the identification of
 the article of manufacture in the claim language.” J.A. 7.
 It further explained that “whether a reference is analogous
 art is irrelevant to whether that reference anticipates.” Id.
Case: 20-1940      Document: 42     Page: 3   Filed: 10/04/2021




 IN RE: SURGISIL, L.L.P.                                     3



 (quoting In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir.
 1997)). SurgiSil appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(4)(A).
                               II
     Although anticipation is ultimately a question of fact,
 the Board’s predicate decision that the article of manufac-
 ture identified in the claim is not limiting was a legal con-
 clusion. We review the Board’s legal conclusions de novo.
 Redline Detection, LLC v. Star Envirotech, Inc., 811 F.3d
 435, 449 (Fed. Cir. 2015) (citing Rambus Inc. v. Rea, 731
 F.3d 1248, 1251 (Fed. Cir. 2013)). We hold that the Board
 erred as a matter of law.
     A design claim is limited to the article of manufacture
 identified in the claim; it does not broadly cover a design in
 the abstract. The Patent Act permits the grant of a design
 patent only to “[w]hoever invents any new, original and or-
 namental design for an article of manufacture.” 35 U.S.C.
 § 171(a) (emphasis added). In Gorham Co. v. White, 81
 U.S. 511 (1871), the Supreme Court explained that “[t]he
 acts of Congress which authorize the grant of patents for
 designs” contemplate “not an abstract impression, or pic-
 ture, but an aspect given to those objects mentioned in the
 acts.” Id. at 524–25 (emphasis added). Accordingly, in
 Curver Luxembourg, SARL v. Home Expressions Inc., 938
 F.3d 1334, 1336 (Fed. Cir. 2019), we held that the claim at
 issue was limited to the particular article of manufacture
 identified in the claim, i.e., a chair. Consistent with this
 authority, the Patent Office’s examination guidelines state
 that a “[d]esign is inseparable from the article to which it
 is applied and cannot exist alone . . . .” Manual of Patent
 Examining Procedure § 1502.
     Here, the claim identifies a lip implant. The claim lan-
 guage recites “a lip implant,” J.A. 19, and the Board found
 that the application’s figure depicts a lip implant, J.A. 7.
 As such, the claim is limited to lip implants and does not
 cover other articles of manufacture. There is no dispute
Case: 20-1940    Document: 42      Page: 4   Filed: 10/04/2021




 4                                      IN RE: SURGISIL, L.L.P.




 that Blick discloses an art tool rather than a lip implant.
 The Board’s anticipation finding therefore rests on an erro-
 neous interpretation of the claim’s scope.
                             III
     We have considered the cases cited by the Director, and
 they do not support the Director’s position. Because the
 Board erred in holding that the claimed design is not lim-
 ited to lip implants, we reverse.
                        REVERSED
                           COSTS
 Costs to SurgiSil.